Title: To Benjamin Franklin from Bache & Shee, 31 May 1783
From: Bache & Shee
To: Franklin, Benjamin


          
            Sir
            Philadelphia May 31st: 1783.
          
          We were honored yesterday by your recommendatory Letter of 22d. February last, of
            Torris & Wante’s house of Dunkirk;
            their Brig Franklin with a supercargo on board, is safe arrived; but to a bad Market, as
            our Port is glutted with every species of Goods; we shall however do every thing in our power to
            serve the interest of this House, and we trust, not discredit your recommendation of us
            to them—
          Please to accept our thanks for your so kindly interresting yourself in our behalf, and
            believe us to be with respect Sir Your most Obedt. & very Humble servts.
          
            Bache & Shee
            The Honble. Dr. Franklin
          
        